Citation Nr: 1620649	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of head trauma as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1968 to August 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which in pertinent part, denied the benefit sought on appeal. 

In March 2015, the Veteran and his wife presented testimony before the undersigned Veterans Law Judge at the VA Central Office, located in Washington, DC.  A copy of the hearing transcript has been associated with the claims folder. 

In July 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include affording the Veteran with a VA examination to determine the nature and etiology of his claimed disorder.  A review of the claims folder reflects compliance with the Board's 2015 remand instructions, and no additional actions are needed at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran has a mild traumatic brain injury (TBI) as residual of head injury that was proximately due to his service-connected disability.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of head injury, currently identified as mild TBI, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decisions to grant service connection for residuals of head injury as secondary to his service-connected disability, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.  In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In this case, the Veteran seeks entitlement to service connection for residuals of head injury.  He contends that he has suffered head injury as result of falls attributable to his service-connected disabilities.  The Veteran believes that he sustained head injury from a fall as result of his impaired balance due to treatment for his service-connected colon cancer.  In the alternative, he asserts that he sustained a fall as result of impaired balance due to ascites caused by his service-connected cirrhosis of the liver.  

Based on review of the evidence of record, and resolving any doubt in the Veteran's favor, the Board finds that the competent medical evidence supports an award of service connection on a secondary proximately-caused basis, and as such, the Board does not need not address service connection on secondary aggravation basis or on direct basis in this matter.  

Here, the report of an October 2015 VA examination report shows a medical current diagnosis of mild traumatic brain injury (TBI), despite the lack of complaints from the Veteran during clinical evaluation.  Moreover, the Veteran has been awarded service-connection for residuals of colon cancer and cirrhosis of the liver.  

The remaining question on appeal is whether there is evidence of a nexus between the Veteran's mild TBI and his service-connected disabilities.  Here, a review of the medical records demonstrates that the Veteran sustained head injury from fall caused by balance deficit associated with his service-connected disability.  In this regard, the Veteran's VA treatment records show that he has been assessed with a balance deficit, which in turn, has caused him to fall and sustain head injury.  See VA treatment records dated in January 2012 and January 2013, and a March 2013 VA neurologic consultation report, as well as the October 2015 VA examination report.  In addition, the October 2015 VA examiner concluded that it was more likely than not that the Veteran's head injury was result of falls due to impaired balance attributed to increased abdominal girth as result of ascites.  Finally, the record contains the report of a January 2016 Disability Benefit Questionnaire (DBQ) completed by a private physician, in which it was noted that the Veteran's service-connected cirrhosis of the liver caused the ascites in his abdominal.  The Veteran has also submitted medical citations that support the causal relationship between cirrhosis of the liver and the development of ascites.  

Given the medical evidence linking the Veteran's head injury to falls caused by balance deficit, and then the medical evidence attributing his balance deficit to ascites associated with his service-connected disability, the Board finds that there is sufficient evidence to demonstrate a nexus between the service-connected disability and residuals of head injury (identified as mild TBI).  As such, the medical evidence likely demonstrates that the Veteran's current diagnosed mild TBI is proximately due to his service-connected disability.  Accordingly, an award of service connection on a causal basis has been shown and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for residuals of head injury is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


